PER CURIAM.
Appellant seeks review of a summary final judgment entered in favor of appellee in appellant’s action alleging unlawful employment practices in violation of section 760.10, Florida Statutes (2005). For the benefit of counsel, litigants and the trial courts, we again quote from the state’s leading case on summary judgments:
The law is well settled in Florida that a party moving for summary judgment must show conclusively the absence of any genuine issue of material fact and the court must draw every possible inference in favor of the party against whom a summary judgment is sought.... A summary judgment should not be granted unless the facts are so crystallized that nothing remains but questions of law....
If the evidence raises any issue of material fact, if it is conflicting, if it will permit different reasonable inferences, or if it tends to prove the issues, it should be submitted to the jury as a question of fact to be determined by it.
Moore v. Morris, 475 So.2d 666, 668 (Fla.1985) (citations omitted). In other words, “[w]hen acting upon a motion for summary judgment, if the record raises the slightest doubt that material issues could be present, that doubt must be resolved against the movant and the motion for summary judgment must be denied.” Jones v. Directors Guild of Am., Inc., 584 So.2d 1057, 1059 (Fla. 1st DCA 1991) (citations omitted).
Here, although appellee presented evidence suggesting that the elimination of appellant’s job was due solely to budget cuts and was not pretextual, evidence relied on by appellant is susceptible to a reasonable inference that the explanation offered by appellee for the elimination of appellant’s job was, indeed, pretextual. This is sufficient to present a jury issue, and to preclude summary judgment.
The summary final judgment is reversed, and the case is remanded for further proceedings consistent with this opinion. On remand, the trial court shall consider the merits of appellant’s motion to compel discovery, which it denied as moot.
REVERSED and REMANDED, with directions.
BROWNING, C.J., WOLF and WEBSTER, JJ., concur.